an action for a divorce and ancillary relief, the plaintiff husband appeals so an order of the Supreme Court, Suffolk County (Whelan, J.), dated November 22, 2002, as denied his motion for pendente lite relief.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The appropriate remedy for any perceived inequity in a pendente lite award is a prompt trial (see Rizk v Rizk, 254 AD2d 403, 404 [1998]; Byrne v Byrne, 240 AD2d 689 [1997]; Shipman v Shipman, 237 AD2d 426 [1997]). The defendant wife established that she has only meager income and assets. She further submitted evidence indicating that the defendant husband has possession and control of substantial marital assets, the disposition of which he failed to adequately explain and substantiate.
The defendant’s remaining contentions are without merit. Santucci, J.E, Florio, Schmidt and Mastro, JJ., concur.